Citation Nr: 1121038	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-11 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for status-post L3 vertebral fracture.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from December 1962 to January 1963.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the RO declined to grant an evaluation in excess of 20 percent for the service-connected status-post L3 vertebral fracture.

The Board notes that, on his April 2007 substantive appeal, the Veteran requested a Travel Board hearing.  However, as he submitted a statement in May 2007 indicating that he wished to withdraw his hearing request, it is considered withdrawn.  38 C.F.R. § 20.704(e) (2010).  

In its March 2010 remand, the Board noted that the RO had not yet dealt with the matter of a TDIU rating, which had been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the Veteran's claim for an increased disability rating for his service-connected status-post L3 vertebral fracture and the issue of entitlement to a TDIU rating, for additional development.  As the required development has been completed, the case is again before the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's service-connected status-post L3 vertebral fracture is not manifested by unfavorable ankylosis of the entire thoracolumbar spine, limitation in flexion to 30 degrees or less, or incapacitating episodes having a total duration of more than six weeks during the past 12 months.

2.  The Veteran's service-connected status-post L3 vertebral fracture does not cause any neurological manifestations.

3.  The Veteran has a high school education, three years of college and some education through the management school with his most recent employer.  

4.  The Veteran last worked in February 1990 and became too disabled to work in February 2010.  

5.  The medical and other evidence of record does not indicate that the Veteran's service-connected disability precludes him from securing or following a substantially gainful occupation consistent with his education, training, and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for status-post L3 vertebral fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5242 (2010).

2.  The criteria for entitlement to a TDIU due to service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

With regard to the Veteran's claim for an increased disability rating, the 
duty to notify was satisfied by way of a letter sent to the appellant in January 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran was also provided with notice specific to his claim for entitlement to a TDIU rating in May 2010. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and examination reports, non-VA treatment records, and lay statements have been associated with the record.  The Veteran submitted a statement dated in September 2008 that he had no further evidence to submit to support his claim.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its March 2010 remand.  In this remand, the Board instructed the RO to provide the Veteran with notice as to what evidence was needed to substantiate his TDIU claim, to obtain any current medical records showing treatment for the Veteran's back, to provide the Veteran with a VA examination to determine the current nature and severity of the Veteran's service-connected lumbar spine disability, and whether this disability renders him unable to secure or follow a substantially gainful occupation, and to adjudicate the Veteran's claim for entitlement to a TDIU rating.  The RO provided the notice by way of the May 2010 letter, obtained all current medical records showing treatment for the Veteran, provided him with a June 2010 examination which met the instruction requirements set out in the remand, and adjudicated his TDIU claim.  As such, the Board finds that the RO has complied with its instructions in the March 2010 remand.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased disability rating - status-post L3 vertebral fracture

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where service connection has already been established and an increase in the disability rating is at issue, as in the present case regarding the Veteran's increased rating claims, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that the Court, in Hart v. Mansfield, 21 Vet. App. 505 (2007), held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C. § 5110.  Accordingly, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran contends that his service-connected spine disability is more severe than is reflected by his 20 percent disability rating.  Specifically, he has indicated that he has limitation of mobility and pain, and that he uses a walker for ambulation.
 
The Veteran is rated at a 20 percent disability rating under Diagnostic Codes 5285-5292, which pertain to residuals of fractures of the vertebra and limitation of motion of the lumbar spine, under the old rating criteria pertaining to disabilities of the spine.  Significantly, the criteria for spine disorders were amended in September 2002 and again in September 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  In this case, the Veteran's claim on appeal was received in September 2006, subsequent to the final amendments.  Thus, only the most current version of the rating criteria (i.e., the September 2003 amendments) is for application.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Under the current rating criteria for disabilities of the spine, lumbosacral strain is rated under Diagnostic Code 5237. Diagnostic Codes 5235 - 5243 are to be rated in accordance with the General Rating Formula for Diseases and Injuries of the Spine (General Formula), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes ( Formula for Incapacitating Episodes).  Under the General Formula, for spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

Under the Formula for Incapacitating Episodes, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months and a 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The regulation defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  In this regard, consideration should also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

A January 2006 VA examination report reflects that the Veteran reported that he had daily lower back pain which made it necessary for him to sit down or lie down for up to three hours.  He indicated that he was able to function with medication or with complete bed rest, and that the bed rest was recommended by a physician, which he did for up to three hours daily or weekly.  Over the prior year, the Veteran had three attacks which lasted seven to ten days.  Upon examination, the Veteran had no pain radiation on movement, and had no muscle spasm or tenderness.  Straight leg raising was negative on both sides.  There was no ankylosis.  There was pain at the end of the decreased range of motion of flexion to 45 degrees, extension to 30 degrees, right and left lateral flexion to 15 degrees, right and left rotation to 15 degrees with fatigue, weakness, lack of endurance, and incoordination.  The examiner noted that pain had the major impact on function.  The examiner opined that, after repetitive use, the Veteran would have additional limitation of motion of about 10 degrees, but that this could not be determined without resort to mere speculation.  There was no intervertebral disc syndrome with chronic or permanent nerve root involvement, and there was no bowel, bladder or erectile dysfunction.  A lumbar spine x-ray revealed mild anterior wedging of L1, spondylosis L1 to L5, mild disc degeneration at L3 to L4 and L4 to L5, and facet joint arthritis from L3-L4 to L5-S1.  Neurological examination reflected normal functioning in the lower extremities with regard to sensory and motor strength.  Knee and ankle jerks were not elicited probably from peripheral neuropathy from diabetes mellitus for the previous five years.  The Veteran was able to stand on his toes and heels, taking a few steps.  His gait was normal but slow.  The examiner noted that the Veteran would require an assistive device for prolonged ambulation like a cane or a walker.

A February 2007 VA x-ray of the lumbar spine revealed multilevel disc narrowing with degenerative changes.  A June 2007 VA medical record shows that the Veteran reported a recent fall with exacerbation of his back pain.  A January 2010 VA medical record shows that the Veteran indicated that his back pain was worse because of the weather.  He indicated that these flares lasted five to seven days and that he was incapacitated during those episodes, unable to move much because of the pain.  He indicated that these flares occurred every two to three months for a total of four to six episodes per year.  VA medical records show ongoing complaints of back pain and reflect that the Veteran was provided with medication to manage this pain.  An April 2010 VA medical record shows that the Veteran had an increase in his pain due to throwing his back out while changing a mattress.

A June 2010 VA examination report shows that the Veteran reported progressively worse back pain with no prior surgery.  The Veteran indicated that there was a history of fatigue, decreased motion, stiffness, weakness, and spasms.  The Veteran indicated that he had flare ups every three to four months, which lasted for three to seven days.  During these flare-ups, his movement was limited and he needed to sit and rest for the symptoms to resolve.  The examiner noted that there were no incapacitating episodes.  The Veteran had a normal posture and head position and he used a walker to ambulate.  The examiner noted that there was no ankylosis.  There were no abnormal spine curvatures.  The Veteran's forward flexion was to 36 degrees, extension was to 18 degrees, left lateral flexion was to 22 degrees, left lateral rotation was to 20 degrees, right lateral flexion was to 20 degrees and lateral rotation was to 23 degrees.  There was pain on active range of motion, but no additional limitations after three repetitions of range of motion.  Waddell's sign was negative.  Neurological examination reflected a normal sensory examination, but diminished reflexes.  He had numbness and unsteadiness.  However, the examiner noted that this was due to his right knee pain, and not to his lumbar spine disability.  The examiner noted that the Veteran had no urinary or fecal incontinence.  The impression was mild lumbar spondylosis.  The examiner further noted that none of the Veteran's lumbar spine x-rays taken since 2005 showed any evidence of healed L3 fracture, suggesting that this 47 year old injury had completely healed to the point that it is not even detectable on serial imaging.  Thus, the examiner opined, any physical limitations he may have due to back pain are now attributed to degenerative joint disease of his lumbar spine, not from a vertebral fracture that occurred 47 years before.

The Board finds that, based on the evidence of record, the Veteran's service-connected spine disability does not warrant a higher disability rating under the General Formula.  As noted above, in order to warrant a 40 percent disability rating, the evidence would need to show that the Veteran's status-post L3 vertebral fracture has been manifested by favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  However, this is not shown by the record of evidence in this case.  

As an initial matter, the Board notes that there is no evidence that the Veteran has ankylosis of the lumbar spine. In fact, the January 2004 and June 2010 VA examiners specifically noted that there was no ankylosis of the Veteran's spine.  With regard to limitation of motion, at his January 2006 VA examination, he had forward flexion to 45 degrees, with pain at the end of the range of motion.  This does not meet the criteria for a 40 percent disability rating, even factoring in limitation due to pain.  The Board notes that the examiner found that pain had a major impact on the function of the Veteran's spine, and that it could further limit his range of motion by another 10 degrees.  However, even if the Veteran's forward flexion was limited another 10 degrees, this would not meet the criteria for a 40 percent disability rating, as it would only be limited to 35 degrees.  The June 2010 examiner found that the Veteran's forward flexion was limited to 36 degrees, and that he had no further limitations of his lumbar spine on repetitive testing.  As such, even factoring in the Deluca provisions, the Veteran's service-connected status-post L3 vertebral fracture does not warrant a higher disability rating under the General Formula.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The Board has considered all potential Diagnostic Codes in order to provide the Veteran with the most beneficial rating; however, all Diagnostic Code pertaining to disabilities of the spine are rated under the General Formula and it has been determined that a higher disability rating is not available under this criteria.  As the Veteran is service-connected for status-post L3 vertebral fracture only, and not for his degenerative joint disease of his lumbar spine, a rating under the Formula for Incapacitating Episodes for Intervertebral Disc Syndrome is not warranted.  However, the Board does note that at his January 2006 VA examination, the Veteran reportedly had a history of prescribed bed rest by a physician for a portion of seven to ten days at a time over three periods of time over the previous year.  Even when considering the Veteran's statements, the Board notes that the Veteran's disability picture would not meet the criteria for a higher disability rating based on incapacitating episodes.  The assignment of a 40 percent rating requires incapacitating episodes to total at least 4 weeks but less than six weeks over a 12 month period.  In addition to the aforementioned, the Board notes that on examination no muscle spasm, pain with radiation, or tenderness was reported.  Additionally, VA treatment reports dated in January 2010 reflect that the Veteran reportedly had flare ups lasting 5-7 days, during which he was incapacitated.  The Veteran also reported that the flare ups occurred every 2-3 months for a total of 4-6 episodes per year.  However, the reports also reflects that the Veteran did not want to call the paramedics because of associated expenses.  Again, the Board is cognizant of the Veteran's assertions, but the medical reports do not show required bed rest prescribed by a physician.  Moreover, at his June 2010 VA examination, the presence of flare-ups were acknowledged, and the Veteran noted that they were alleviated upon sitting and resting.  The examiner also noted that the Veteran did not have incapacitating episodes.  As such, the Veteran's disability picture does not meet the definition of incapacitating episodes so as to warrant the assignment of a disability rating in excess of 20 percent based upon the frequency of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

The Board notes here that the June 2010 VA examiner found the Veteran's 47 year old injury had completely healed to the point that it is not even detectable on serial imaging.  Thus, the examiner opined, any physical limitations he may have due to back pain are now attributed to degenerative joint disease of his lumbar spine, not from a vertebral fracture that occurred 47 years before.  The Veteran is service-connected for status-post L3 vertebral fracture only.  

The Board notes that the current criteria for rating disabilities of the spine provide for separate disability ratings for neurological manifestations associated with the service-connected spine disability, in this case, the Veteran's status-post L3 vertebral fracture.  Here, the Board finds that separate disability ratings are not warranted.  At his January 2006 VA examination, the Veteran had no pain radiation on movement.  The examiner noted that the Veteran's knee and ankle jerks were not elicited, but that this was probably due to peripheral neuropathy associated with his diabetes mellitus.  The examiner noted also that the Veteran had no bowel, bladder or erectile dysfunction.  At his June 2010 examination, the Veteran had diminished reflexes but a normal sensory examination.  While the examiner noted numbness and unsteadiness, he indicated that this was due to the Veteran's nonservice-connected right knee pain, not his service-connected spine disability.  This examiner also noted that the Veteran did not have any urinary or fecal incontinence.  The Board notes that, to the extent that the Veteran has neurological symptoms not due to his diabetes mellitus or his right knee, the evidence of record shows that they are not due to his service-connected status-post L3 vertebral fracture, as the June 2010 examiner has found that this fracture has healed completely and has no residuals.  As such, separate disability ratings are not warranted for neurological manifestations of the Veteran's service-connected status-post L3 vertebral fracture.  38 C.F.R. § 4.71a.

Significantly, the Board finds that the medical evidence demonstrates consistently and throughout that, over the entire appeals period, the Veteran meets the criteria for a 20 percent disability rating for his service-connected status-post L3 vertebral fracture.  Hart.

Finally, the VA schedule of ratings will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  In this case, however, the disability picture is not so exceptional or unusual as to warrant a referral for an evaluation on an extraschedular basis.  As discussed above, the Veteran's disability picture is clearly contemplated by the currently assigned 20 percent rating.  There is no evidence of flexion limited to 30 degrees, anklyosis of the lumbar spine, or incapacitating episodes (bed rest prescribed by a physician) with a total duration of at least 4 weeks but less than 6 weeks.  Additionally, there is no competent evidence that the Veteran's status-post L3 vertebral fracture, on its own, has resulted in any hospitalizations or marked interference in his employment as to render impractical the application of the regular schedular standards.  The Board noted that the evidence of record shows that the Veteran had been employed in several positions, most recently a desk position, and that there is no evidence that the Veteran's service-connected back disability caused marked interference with his employment.  As is noted further below, he stopped working due to issues other than his service-connected back disability.  The Board is therefore not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's claim for an increased rating for his service-connected status-post L3 vertebral fracture, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claim.  See 
38 U.S.C.A. § 5107(b).

Entitlement to a TDIU Rating

The Veteran contends that he worked as a janitor at McDonnel Douglas and that, due to problems with his back, he was offered a position in management, which he accepted.  He asserts that while he as in the management position, he had stress related issues and eventually had to leave that position because of those issues.  The Veteran alleges that his service-connected back condition lead to his transfer to a position he could not handle mentally.  He had indicated that he can no longer work due to his service-connected spine disability.

A TDIU rating may be assigned under 38 C.F.R. § 4.16(a) or (b), depending on whether the Veteran meets the minimum threshold disability rating(s) described in 4.16(a).

Under 4.16(a), disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Veteran has only one service-connected disability, status-post L3 vertebral fracture, evaluated as 20 percent disabling.  This disability rating fails to meet the percentage requirements of 38 C.F.R. § 4.16(a).  When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.

The Veteran has a high school education, three years of college and some education through the management school with his most recent employer.  The Veteran last worked in February 1990 and became too disabled to work in February 2010.  In the present case, there is no evidence that the Veteran is unable to secure or follow substantially gainful occupation due to his service-connected status-post L3 vertebral fracture.  

A March 2008 letter from a VA physician notes that the Veteran had several medical conditions which made it difficult for him to obtain employment.  These included diabetes, hypertension, obesity, likely sleep apnea, hyperlipidemia, nephrolithiasis with a ureteral stent and severe knee and back arthritis requiring a walker.  A February 2009 letter from the same VA physician indicated that the Veteran was unemployable, and noted these same disorders as the cause of his unemployability.  She also noted that the Veteran had been unable to lose weight with exercise, due to his back injury, and that this has also made it difficult to treat his diabetes.  

A June 2010 VA examiner found that the Veteran's service-connected disability, status-post L3 vertebral fracture, in and of itself, does not prevent the Veteran from securing and substantially gainful employment.  The examiner provided the rationale that the Veteran had fractured his L3 vertebra approximately 47 years prior.  Since his discharge, he had been gainfully employed in several capacities.  Most of his positions involved maintenance and manual labor.  There was never any significant issue over his back during these times.  He reported that he had been reassigned to a desk position with his last employer, where he was able to remain gainfully employed, until he had a nervous breakdown due to the pressures of his job.  He had been on medical disability from this employer, and had not worked in any capacity for the previous 20 years.  The examiner noted that the Veteran had not been bothered by his back enough to have sought treatment from a specialist, even though he did see an orthopedist two years prior for his right knee.  He did not mention any back problems in this doctor visit.  The examiner further noted that, at his most recent visit for his back, the Veteran indicated that he had thrown his back out while changing a mattress, and inferred that the Veteran felt well enough to even attempt to change a mattress.  The examiner stated that, while the Veteran may have sustained an L3 vertebral fracture 47 years prior, this in and of itself was not preventing him from securing or maintaining substantially gainful employment.  He was employed for several years in manual labor since his injury, and most recently in a desk position, only ceasing employment because of a mental breakdown.  The examiner noted that the Veteran was sharp, witty, and highly functional intellectually, and that he could certainly be employed in a sedentary position, to accommodate his right knee condition and any underlying degenerative joint disease of his back.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected status-post L3 vertebral fracture, in and of itself, does not preclude the Veteran from obtaining and sustaining substantially gainful employment. 

The Board notes that March 2008 and February 2009 letters from the VA examiner, who concluded that the Veteran was unemployable, also reflected her opinion that he was unemployable due to several disabilities, not only his service-connected spine disability.  In other words, while the Veteran's service-connected status-post L3 vertebral fracture contributes to his limitations, there are other non-service-connected conditions which play a significant role in his unemployability.  

While the VA examiner who provided these letters found the Veteran to be unemployable, the June 2010 VA examiner opined that the Veteran could work in a sedentary position, given that he was highly functional in terms of intelligence.  He concluded that the Veteran's service-connected back disability, in and of itself, does not preclude the Veteran from employment.  The examiner noted that the Veteran had left his last position, 20 years prior, as a result of a nervous breakdown, not his back disability.  In terms of his back disability, this examiner noted that the Veteran's L3 vertebral fracture had occurred 47 years prior, and that he had been employed in manual labor since his injury.  

While these examiners differ with regard to their opinions as to whether the Veteran is unemployable, both examiners opined that the Veteran's service-connected lumbar spine disability, in and of itself, does not render the Veteran unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(b).

The Board notes that the Veteran submitted an October 2010 statement, in which he made several contentions regarding the June 2010 VA examination.  He indicated that he had in fact complained of back pain since his initial injury and that he was unable to ignore the pain like he had when he was younger.  He contended that this, in itself, made him unemployable.  However, with regard to his TDIU rating, the issue is whether this service-connected back disability alone renders the Veteran unemployable.  While the Veteran may have reported back pain and that he is unable to ignore this pain, the evidence of record clearly shows that his back pain alone does not render him unemployable.  The Veteran also contended that the June 2010 VA examiner misrepresented his claims regarding moving a mattress.  He claims that he did not have the financial means to hire someone to move the mattress and that he, in fact, could not move the mattress and hurt his back in the process of trying.  Again, however, whether the Veteran was able to move the mattress on his own does not alter the conclusion to be drawn from the evidence of record.  That is, that the Veteran is not unable to secure or follow a substantially gainful occupation as a result of his service-connected back disability alone.

The Board notes that the Veteran's 20 percent disability rating currently assigned for his service-connected status-post L3 fracture is recognition that his service-connected disability causes some interference with employment.  Pursuant to 38 C.F.R. § 4.16, a TDIU is not warranted, and the Veteran's claim is denied.  Since the evidence does not show that his service-connected disability alone precludes suitable gainful employment, referral for consideration of an extraschedular TDIU is not warranted.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 4.16(b).

As a preponderance of the evidence is against the award of a TDIU, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991)

ORDER

A disability rating in excess of 20 percent for status-post L3 vertebral fracture is denied.

A TDIU rating is denied.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


